Exhibit 10.25

 

[a1.jpg]

May 5, 2015

 



Mr. Eric Siebert

Via Email: ericsiebert78@gmail

 



Re: Offer of Employment with Energy Recovery, Inc.



 

Dear Eric,

 

 

 

 

 

[a2.jpg]

 

We are pleased to offer you a full-time position with Energy Recovery, Inc.
(“ERI”) as Vice President of Strategy reporting to Joel Gay, President and Chief
Executive Officer, based in our headquarters in San Leandro, California. Your
technical skills and work experience will provide a valuable addition to our
staff.



 

Salary and Start Date. We would like your employment with ERI to start on June
8, 2015. You will receive an annual base salary of $230,000 less deductions
authorized or required by law, which will be paid bi-weekly in accordance with
our standard payroll practices.



 

Annual Incentive Plan. You will also be eligible to participate in the Company’s
Annual Incentive Plan, under which you will be eligible to receive up to 50% of
your base salary for achieving certain performance goals, subject to the
Company’s meeting its annual financial targets and other goals. For 2015 we will
guarantee the $63,000 bonus you would have earned at your current employer. This
amount will be paid in 2016 as part of our normal cycle (typically in March).



 

Long Term Incentive Plan. Subject to the approval and discretion of the
Company's Board of Directors or its Compensation Committee, each year you may be
granted an option to purchase shares of the Company's Common Stock under the
Company's 2008 Equity Incentive Plan with a fair market value targeted at
$100,000 based on stock option valuation. The exercise price per share will be
equal to the closing price on NASDAQ of a share of the Company’s common stock on
the day the Committee approves your grant, subject to the terms and conditions
of the 2008 Equity Incentive Plan or such other Plan the Board and shareholders
may approve.



 

Sign-on Stock Option Grant. As part of this offer and subject to the approval of
the Company's Board of Directors or its Compensation Committee, you may be
granted an option to purchase one hundred thousand (100,000) shares of ERI
Common Stock under the standard terms of the Company's Amended and Restated 2008
Equity Incentive Plan. (This stock option grant has a fair market value of
roughly $200,000). The option will vest over four (4) years with twenty-five
percent (25%) of the shares vesting on the first anniversary of the vesting
commencement date, which will be the first day of your employment. After the
first anniversary of the vesting commencement date, one thirty-sixth (1/36th) of
the remaining shares will vest each month thereafter.



 

Change of Control Plan. Under this offer, you will also be named a Participant
in the Company’s Change in Control Plan (“CCP”), as amended. Per our plan all of
your options would vest immediately in the event there is a change of control as
that term is defined in the CCP.  

 

 

1717 Doolittle Drive

San Leandro

California 94577

United States

T +1 510.483.7370

F +1 510.483.7371

info@energyrecovery.com 

energyrecovery.com

 

 
 

--------------------------------------------------------------------------------

 

 

 [a1.jpg]

Break up costs. Energy Recovery agrees to reimburse you up to $55,000 (grossed
up for taxes) for expenses associated with your leaving your former employer. If
you choose to resign from ERI for any reason within the first twelve (12) months
of your employment, you agree to return to ERI a pro-rata share of this break up
payment.

 

Relocation Expenses. ERI will pay for reasonable and customary relocation
expenses for you and your family for your move to California. If you choose to
resign from ERI for any reason within the first twelve (12) months of your
employment, you agree to return to ERI a pro-rata share of this relocation
payment. The pro-rata share to be returned shall be based on the number of
months remaining in the twelve month period at the time of resignation, divided
by 12. Further, you authorize ERI to collect the monies owed as a deduction on
your final pay check. Your move to the San Francisco Bay Area must be completed
no later than August 31, 2015.

 

Benefits. As a full-time employee, you will be eligible to receive employee
benefits including 20 days of paid time off, medical, dental and vision
insurance for you and your dependents, as well as long-term disability and life
insurance. You may elect to participate in these programs as of the first day of
the month following your start date. Please note that the benefits program may
change from time to time at the Company’s discretion.

 

[a2.jpg]

Termination. If you are terminated for any reason other than cause prior to the
second anniversary of your start date, you will receive severance in the form of
a lump sum payment, equal to six (6) months’ salary. These additional benefits
will be computed using your annual base salary as of the date of the
termination, less deductions required or permitted by applicable law.

 

Employment Status. Although your status may change, your employment with the
Company remains “at will”, meaning that either you or the Company will be
entitled to terminate your employment at any time and for any reason, with or
without cause. Any contrary representations which may have been made to you are
superseded by this offer letter. In addition, although your job duties, title,
compensation, benefits, as well as the Company’s personnel policies and
procedures may change in the future, the “at will” nature of your employment may
not be changed.

 

Please note that this offer is conditioned upon your ability to present
employment eligibility and properly complete the Form I-9 by the third workday
after your date of hire as required by the Immigration Reform & Control Act of
1986. A copy of the form will be provided to you. It is ERI policy to conduct a
comprehensive background check. This offer is contingent upon positive results
from the background checks and your successful completion of the Watson Glaser
assessment.

 

Please accept this offer of employment below by signing your name and setting
forth the agreed start date below. After signing the document, please return
this letter to me by email or fax by May 8, 2015. If your acceptance is not
received by this date, we shall assume that you have declined the offer and the
offer shall be null and void. We are excited about the prospect of your leading
our global sales team and look forward to working with you.



 

 

 

Very truly yours,

 

/s/ Andrew B. Stroud, Jr.

Andrew B. Stroud, Jr.

Vice President, Human Resources

 

Signed Acceptance:      /s/ Eric Siebert                    

 

Start Date:           6/8/2015                                           

 

 

 